Case 7:19-mj-30006 Document 1 Filed on 05/23/19 in TXSD Page lofi -

I

United States District Court
‘UNITED STATES DISTRICT COURT Southern District Of Texas

SOUTHERN DISTRICT OF TEXAS FILED
McALLEN DIVISION MAY 23 2019
_ David J. Bradley, Clerk

UNITED STATES OF AMERICA —

v. Criminal No. M-19-30006-M

\ (Complaint No. M-19-0983-M)

LUIS ANGEL PEREZ-JIMENEZ

Un unin. un

CRIMINAL INFORMATION
THE UNITED STATES ATTORNEY CHARGES:

‘On or about April 29, 2019, in the Southern District of Texas and within the jurisdiction
- of the Court, Defendant, |
| LUIS ANGEL PEREZ-JIMENEZ
an alien, did knowingly and willfully enter the United States at a place other than as designated
by immigration officers. |
In violation of Title 8, United States Code, Section 1325(a)(1).

RYAN K. PATRICK
UNITED STATES ATTORNEY

 
 
 

 

- y
Roberto Lopez.Ur) ;
Assistant United Sfates Attorney
